DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court sua sponte. Relator, Augusto Duran, seeks a writ of mandamus and prohibition against respondent, Judge Reeve Kelsey. Pursuant to R.C. 2969.25, if an inmate files a civil action naming a government entity or employee as the respondent, the petitioner must comply with the requirements of the statute. Failure to do so subjects the action to dismissal. State ex rel. Alford v. Winters (1997),80 Ohio St.3d 285. In this case, relator failed to file comply with R.C.2969.25(A) and (C). Therefore, we hereby order this original action dismissed at relator's costs.
Writ Denied.
Handwork, P.J., Lanzinger, J., Pietrykowski, J. Concur.